t c memo united_states tax_court lucinda a yazzie petitioner v commissioner of internal revenue respondent docket no 15422-03l filed date p filed a petition for judicial review pursuant to sec_6330 i r c in response to a determination by r that levy action was appropriate held because p has advanced solely groundless complaints in dispute of the notice_of_intent_to_levy r’s determination to proceed with collection action is sustained held further damages under sec_6673 i r c are due from p and are awarded to the united_states in the amount of dollar_figure lucinda a yazzie pro_se stephen s ash for respondent memorandum opinion wherry judge this case is before the court on respondent’s motion for summary_judgment pursuant to rule and to impose a penalty under sec_6673 the instant proceeding arises from a petition for judicial review filed in response to a notice_of_determination concerning collection action s under sec_6320 and or the issues for decision are whether respondent may proceed with collection action as so determined and whether the court should impose a penalty under sec_6673 background petitioner filed a federal_income_tax return for the taxable_year reporting zero liability respondent issued to petitioner a statutory_notice_of_deficiency for on date respondent determined a deficiency of dollar_figure and an accuracy-related_penalty under sec_6662 in the amount of dollar_figure petitioner responded to the notice on date with a letter acknowledging her receipt of the notice and her right to file a petition with the tax_court but stating inter alia before i file pay or do anything with respect to your ‘notice ’ i must first establish whether or not it was sent unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure pursuant to law whether or not it has the ‘force and effect of law ’ and whether you had any authority to send me the notice in this first place also on date and again in connection with her receipt of the notice petitioner sent letters espousing her position that no law established liability for income taxes or required her to file a return to various government officials including charles o rossotti commissioner of the internal_revenue_service irs paul o’neil secretary_of_the_treasury and congressman jon kyl of arizona petitioner at no time petitioned this court for redetermination of the deficiency and penalty reflected in the notice respondent assessed tax penalty and interest amounts due for on date and sent a notice of balance due on that date on date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing with respect to her unpaid liabilities for petitioner timely submitted to respondent a form request for a collection_due_process_hearing with multiple attachments setting forth her disagreement with the proposed levy on the form itself petitioner wrote i do not owe taxes i am not liable to pay taxes through the attachments to the form petitioner disputed the validity of and requested that the appeals officer have at the hearing copies of documents pertaining to among other things the underlying tax_liability the assessment the notice_and_demand for payment and the verification from the secretary that the requirements of any applicable law or procedure had been met the attachments also include the following statement this is also to remind you that i will be tape recording the cdp hearing i will also have a court reporter settlement officer angela m carmouche ms carmouche of the irs office of appeals in phoenix arizona sent petitioner a letter dated date scheduling a hearing for date the letter briefly outlined the hearing process advised that audio or stenographic recording of hearings was not allowed and explained the circumstances in which challenges to the underlying liability would be barred by sec_6330 the letter also warned petitioner with respect to frivolous arguments and sanctions therefor citing pertinent cases and administrative materials ms carmouche enclosed with the letter copies of form_4340 certificate of assessments payments and other specified matters for of 115_tc_576 and of 115_tc_35 at the request of petitioner the hearing was subsequently rescheduled for date and a face-to-face conference between petitioner and ms carmouche was held on that date following the hearing respondent on date issued to petitioner the aforementioned notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed levy action an attachment to the notice addressed the verification of legal and procedural requirements the issues raised by the taxpayer and the balancing of efficient collection and intrusiveness the attachment also described what took place at the hearing as follows on date appeals held a conference with the taxpayer appeals explained the collections due process proceeding including further litigation rights and clarified that this hearing related to the form_1040 the taxpayer stated that she filed a zero tax_return she wanted verification from the secretary that she is liable for taxes and that the persons sic who signed the statutory_notice_of_deficiency was delegated to do so she questioned the notice_and_demand and wanted to know if it was computer-generated or a form that you could get from a shelf she questioned the delegation_order for the individual who signed form_4340 she indicated that she would be willing to sit down and discuss collection alternatives but only when it is established that she owes a liability appeals’ policy of not allowing recording of conferences was also discussed she was told that the policy is being reviewed in light of recent court decisions but the policy as of july 25th was the sic ban recording the taxpayer was given an information sheet on how to make a freedom of information request appeals confirmed that she received form_4340 and the court cases that were sent the taxpayer was warned of the courts issuing sanctions again appeals also confirmed that she didn’t want to discuss collection alternatives at this point the issues raised by the taxpayer had no merit she acknowledged that she received the statutory_notice_of_deficiency and stated why she didn’t pursue her tax_court rights then she didn’t raise any specific defect with the assessment process she didn’t want to discuss collection alternatives unless her liability was proven to her petitioner’s petition disputing the notice_of_determination was filed with the court on date and reflected an address in window rock arizona petitioner’s complaints with respect to the administrative proceedings include the following no legitimate hearing under sec_6330 ever took place petitioner was not permitted to record a hearing petitioner was denied the opportunity to raise issues she deemed relevant eg the existence of the underlying tax_liability and requested documentation was not produced eg record of the assessments statutory notice_and_demand for payment any valid notice_of_deficiency various delegations of authority and verification from the secretary that all applicable_requirements were met petitioner prays that this court declare invalid the date determination order the irs to hold the statutorily mandated collection_due_process_hearing order the irs to have at the hearing all documents requested by petitioner and order the government to reimburse petitioner for all costs incurred in submitting the instant petition after the pleadings were closed in this case respondent filed the subject motion for summary_judgment and to impose a the court notes that to the extent that the petition seeks reasonable administrative and or litigation costs pursuant to sec_7430 any such claim is premature and will not be further addressed see rule penalty under sec_6673 petitioner was directed to file any response to respondent’s motion on or before date discussion rule a allows a party to move for a summary adjudication in the moving party’s favor upon all or any part of the legal issues in controversy rule b directs that a decision on such a motion shall be rendered if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law the moving party bears the burden of demonstrating that no genuine issue of material fact exists and that he or she is entitled to judgment as a matter of law 98_tc_518 affd 17_f3d_965 7th cir facts are viewed in the light most favorable to the nonmoving party id however where a motion for summary_judgment has been properly made and supported by the moving party the opposing party may not rest upon mere allegations or denials contained in that party’s pleadings but must by affidavits or otherwise set forth specific facts showing that there is a genuine issue for trial rule d i collection actions a general rules sec_6331 authorizes the commissioner to levy upon all property and rights to property of a taxpayer where there exists a failure to pay any_tax liability within days after notice_and_demand for payment sec_6331 and sec_6330 then set forth procedures generally applicable to afford protections for taxpayers in such levy situations sec_6331 establishes the requirement that a person be provided with at least days’ prior written notice of the commissioner’s intent to levy before collection may proceed sec_6331 also indicates that this notification should include a statement of available administrative appeals sec_6330 expands in several respects upon the premise of sec_6331 forbidding collection by levy until the taxpayer has received notice of the opportunity for administrative review of the matter in the form of a hearing before the irs office of appeals sec_6330 grants a taxpayer who so requests the right to a fair hearing before an impartial appeals officer sec_6330 addresses the matters to be considered at the hearing sec_6330 matters considered at hearing --in the case of any hearing conducted under this section-- requirement of investigation --the appeals officer shall at the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met issues at hearing -- a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including-- i appropriate spousal defenses ii challenges to the appropriateness of collection actions and iii offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability once the appeals officer has issued a determination regarding the disputed collection action sec_6330 allows the taxpayer to seek judicial review in the tax_court or a district_court depending upon the type of tax in considering whether taxpayers are entitled to any relief from the commissioner’s determination this court has established the following standard of review where the validity of the underlying tax_liability is properly at issue the court will review the matter on a de novo basis however where the validity of the underlying tax_liability is not properly at issue the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 b analysi sec_1 appeals hearing the petition emphasizes petitioner’s claim that she was denied the collection hearing to which she was entitled and seeks a remand to appeals in order to allow a conference to be held relevant caselaw precedent and regulatory authority however indicate that the circumstances here do not render remand appropriate hearings conducted under sec_6330 are informal proceedings not formal adjudications 115_tc_329 davis v commissioner t c pincite there exists no right to subpoena witnesses or documents in connection with sec_6330 hearings 118_tc_365 affd 329_f3d_1224 11th cir 118_tc_162 davis v commissioner supra pincite taxpayers are entitled to be offered a face-to-face hearing at the appeals_office nearest their residence where the taxpayer declines to participate in a proffered face-to-face hearing hearings may also be conducted telephonically or by correspondence katz v commissioner supra pincite dorra v commissioner tcmemo_2004_16 sec_301_6330-1 q a-d6 and d7 proced admin regs furthermore once a taxpayer has been given a reasonable opportunity for a hearing but has failed to avail himself or herself of that opportunity we have approved the making of a determination to proceed with collection based on the appeals officer’s review of the case file see eg taylor v commissioner tcmemo_2004_25 leineweber v commissioner tcmemo_2004_17 armstrong v commissioner tcmemo_2002_ gougler v commissioner tcmemo_2002_185 mann v commissioner tcmemo_2002_48 thus a face-to-face meeting is not invariably required regulations promulgated under sec_6330 likewise incorporate many of the foregoing concepts as follows q-d6 how are cdp hearings conducted a-d6 cdp hearings are informal in nature and do not require the appeals officer_or_employee and the taxpayer or the taxpayer’s representative to hold a face-to-face meeting a cdp hearing may but is not required to consist of a face- to-face meeting one or more written or oral communications between an appeals officer_or_employee and the taxpayer or the taxpayer’s representative or some combination thereof q-d7 if a taxpayer wants a face-to-face cdp hearing where will it be held a-d7 the taxpayer must be offered an opportunity for a hearing at the appeals_office closest to taxpayer’s residence or in the case of a business taxpayer the taxpayer’s principal_place_of_business if that is not satisfactory to the taxpayer the taxpayer will be given an opportunity for a hearing by correspondence or by telephone if that is not satisfactory to the taxpayer the appeals officer_or_employee will review the taxpayer’s request for a cdp hearing the case file any other written communications from the taxpayer including written communications if any submitted in connection with the cdp hearing and any notes of any oral communications with the taxpayer or the taxpayer’s representative under such circumstances review of those documents will constitute the cdp hearing for the purposes of sec_6330 sec_301_6330-1 q a-d6 and d7 proced admin regs this court has cited the above regulatory provisions with approval see eg taylor v commissioner supra leineweber v commissioner supra dorra v commissioner supra gougler v commissioner supra with respect to the instant matter the record reflects that petitioner and ms carmouche participated in a face-to-face hearing on date as regards petitioner’s complaints concerning recording on date this court issued 121_tc_8 in which it was held that taxpayers are entitled pursuant to sec_7521 to audio record sec_6330 hearings the taxpayer in that case had refused to proceed when denied the opportunity to record and we remanded the case to allow a recorded appeals hearing id in contrast we have distinguished and declined to remand cases where the taxpayer had participated in an appeals_office hearing albeit unrecorded and where all issues raised by the taxpayer could be properly decided from the existing record e g id pincite frey v commissioner tcmemo_2004_87 durrenberger v commissioner tcmemo_2004_44 brashear v commissioner tcmemo_2003_196 kemper v commissioner tcmemo_2003_195 stated otherwise cases will not be remanded to appeals nor determinations otherwise invalidated merely on account of the lack of a recording when to do so is not necessary and would not be productive see eg frey v commissioner supra durrenberger v commissioner supra brashear v commissioner supra kemper v commissioner supra see also 117_tc_183 a principal scenario falling short of the necessary or productive standard exists where the taxpayers rely on frivolous or groundless arguments consistently rejected by this and other courts see eg frey v commissioner supra brashear v commissioner supra kemper v commissioner supra here because the contentions advanced by petitioner throughout the administrative process and before the court are of this nature and because petitioner in fact received an in-person conference this case is closely analogous to those just cited the record does not indicate that any purpose would be served by remand the court concludes that all pertinent issues relating to the propriety of the collection determination can be decided through review of the materials before it review of underlying liabilities a statutory_notice_of_deficiency for was issued to petitioner and communications from petitioner reference the notice making clear that this document was received to the extent that petitioner has argued that she should nonetheless be entitled to challenge her underlying liabilities on grounds that the notice was invalid due to a lack of a delegation of authority from the secretary to the individual at the ogden service_center signing the notices this contention is without merit the secretary or_his_delegate may issue notices of deficiency sec_6212 sec_7701 and a i the secretary’s authority in this matter has been delegated to district directors and directors of service centers and may in turn be redelegated to officers or employees under the supervision of such persons sec_301_6212-1 sec_301_7701-9 and c proced admin regs see also nestor v commissioner t c pincite hence because petitioner received a valid notice_of_deficiency and did not timely petition for redetermination she is precluded under sec_6330 from disputing her underlying tax_liabilities in this proceeding her remaining contentions generally challenging the existence of any statute imposing or requiring her to pay income_tax warrant no further comment see 737_f2d_1417 5th cir we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit review for abuse_of_discretion petitioner has also made various arguments relating to aspects of the assessment and collection procedures that we review for abuse_of_discretion action constitutes an abuse_of_discretion under this standard where arbitrary capricious or without sound basis in fact or law 112_tc_19 as a threshold matter we point out that petitioner’s demands and allegations regarding the authority of the individual issuing the notice_of_intent_to_levy are meritless for reasons substantially identical to those just discussed in connection with the notice_of_deficiency the secretary or_his_delegate including the commissioner may issue collection notices and authority to so issue notices regarding liens and to levy upon property has in turn been delegated to a host of pertinent collection and compliance personnel sec_6320 sec_6330 sec_7701 and sec_12 sec_7803 sec_301_6320-1 sec_301_6330-1 proced admin regs delegation_order no rev date delegation_order no rev date see also 119_tc_252 everman v commissioner tcmemo_2003_137 additionally we note that there exists no statutory requirement that such collection notices be signed everman v commissioner supra federal tax assessments are formally recorded on a record of assessment in accordance with sec_6203 the commissioner is not required to use form 23c in making an assessment roberts v commissioner t c pincite furthermore sec_6330 mandates neither that the appeals officer rely on a particular document in satisfying the verification requirement nor that the appeals officer actually give the taxpayer a copy of the verification upon which he or she relied craig v commissioner supra pincite nestor v commissioner supra pincite a form_4340 for instance constitutes presumptive evidence that a tax has been validly assessed pursuant to sec_6203 davis v commissioner t c pincite and cases cited thereat consequently absent a showing by the taxpayer of some irregularity in the assessment procedure that would raise a question about the validity of the assessments a form_4340 reflecting that tax_liabilities were assessed and remain unpaid is sufficient to support collection action under sec_6330 id pincite we have specifically held that it is not an abuse_of_discretion for an appeals officer to rely on form_4340 nestor v commissioner supra pincite davis v commissioner supra pincite or a computer transcript of account schroeder v commissioner tcmemo_2002_190 mann v commissioner tcmemo_2002_48 to comply with sec_6330 here the record contains a form_4340 for dated date indicating that assessments were made for the year and that taxes remain unpaid petitioner has cited no irregularities that would cast doubt on the information recorded thereon in addition to the specific dictates of sec_6330 the secretary upon request is directed to furnish to the taxpayer a copy of pertinent parts of the record of assessment setting forth the taxpayer’s name the date of assessment the character of the liability assessed the taxable_period if applicable and the amounts assessed sec_6203 sec_301_6203-1 proced admin regs a taxpayer receiving a copy of form_4340 has been provided with all the documentation to which he or she is entitled under sec_6203 and sec_301_6203-1 proced admin regs roberts v commissioner supra pincite n this court likewise has upheld collection action where taxpayers were provided with literal transcripts of account so-called mftrax see eg frank v commissioner tcmemo_2003_88 swann v commissioner tcmemo_2003_70 the date letter to petitioner from ms carmouche enclosed a copy of form_4340 furthermore arguments similar to petitioner’s statements concerning copies of the tax returns from which assessments were made have been summarily rejected see eg bethea v commissioner tcmemo_2003_278 fink v commissioner tcmemo_2003_61 the court concludes that petitioner’s complaints regarding the assessments and verification are meritless petitioner has denied receiving the notice_and_demand for payment that sec_6303 establishes should be given within days of the making of an assessment however a notice of balance due constitutes a notice_and_demand for payment within the meaning of sec_6303 craig v commissioner supra pincite the form_4340 indicates that petitioner was sent such a notice of balance due for the tax_year involved petitioner has also attempted to raise sec_7401 as a defense sec_7401 directs that no civil_action for inter alia collection or recovery_of taxes shall be commenced unless authorized or sanctioned by the secretary and the attorney_general or_his_delegate directs that the action be commenced this section has no bearing on the instant proceeding in that the filing of a notice_of_federal_tax_lien under sec_6323 and the levying upon property under sec_6331 are administrative actions that do not necessitate the institution of a civil suit thus with respect to those issues enumerated in sec_6330 and subject_to review in collection proceedings for abuse_of_discretion petitioner has not raised any spousal defenses valid challenges to the appropriateness of the collection action or collection alternatives as this court has noted in earlier cases rule b states that a petition for review of a collection action shall contain clear and concise assignments of each and every error alleged to have been committed in the notice_of_determination and that any issue not raised in the assignments of error shall be deemed conceded see lunsford v commissioner t c pincite 114_tc_176 for completeness we have addressed various points advanced by petitioner during the administrative process but the items listed in sec_6330 were not pursued even during those proceedings accordingly the court concludes that respondent’s determination to proceed with collection of petitioner’s tax_liabilities was not an abuse_of_discretion ii sec_6673 penalty sec_6673 authorizes the court to require the taxpayer to pay a penalty not in excess of dollar_figure when it appears to the court that inter alia proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceeding is frivolous or groundless in pierson v commissioner t c pincite the court warned that taxpayers abusing the protections afforded by sec_6320 and sec_6330 through the bringing of dilatory or frivolous lien or levy actions will face sanctions under sec_6673 the court has since repeatedly disposed of cases premised on arguments akin to those raised herein summarily and with imposition of the sec_6673 penalty see eg craig v commissioner t c pincite and cases cited thereat with respect to the instant matter we are convinced that petitioner instituted this proceeding primarily for delay throughout the administrative and pretrial process petitioner advanced contentions and demands previously and consistently rejected by this and other courts she submitted lengthy communications quoting citing using out of context and otherwise misapplying portions of the internal_revenue_code regulations court decisions and other authorities moreover petitioner was before this case was filed explicitly alerted to pierson v commisssioner supra and use of sanctions in analogous situations hence petitioner received fair warning but has persisted in frivolously disputing respondent’s determination the court concludes that a penalty of dollar_figure should be awarded to the united_states in this case to reflect the foregoing an appropriate order granting respondent’s motion and decision for respondent will be entered
